DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 12/13/21 is acknowledged.  The traversal is on the ground(s) that 1) the method is not a materially different method of processing; 2) the search and examination can be conducted without serious burden.  This is not found persuasive because the argument for restriction was made that the apparatus can be utilized for a different process and applicant has argued the reverse, therefore the examiner still believes the apparatus can be used for a different process, furthermore burden was shown by the different classification thereof of the method and apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are eligible for rejoinder and should be amended throughout prosecution to either comprise, or depend upon, the apparatus claims for rejoinder.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 6-9, each claim on line 3 recites “and decomposing reaction chamber has…” however this term lacks antecedence terminology and should be preceded by “said” or “the” to overcome this rejection for antecedence to earlier recited claim terminology.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 8,581,015) taken in combination with Yoshida et al (US 4,208,252) and with/without evidence from Peltekis et al (US 2019/0275486).
With regard to claim 1, Jeon teaches a system 100 for returning waste plastics to oil via pyrolysis decomposition, the waste plastics being produced by polymerized petroleum product (see title, abstract, C1:L11-32, Figs 1-6), the system comprising reaction unit 120 that is sealable from outside (via door 127) and adapted for containing one or more plastics therein (see extruded plastic liquid level in chamber 122, Fig 2), said chamber comprising decomposing reaction chamber 122 (upper gas space of 122) and gasification chamber 121 (liquid space) arranged for containing the waste plastics, and an electric heating unit 123a/b/c arranged to heat said gasification chamber (via 123b/c) and arranged to heat said decomposing reaction chamber 122 (via 123a), the heating coils are controlled via a controlled and selectively operate to control pyrolysis (see Figs 1-6, C7:L30-61), to collect gaseous products via line 128 (see Figs 1-6, C6:L34-39;C7L3-29).
However while Jeon does not teach the exact type of waste plastics fed to the system as claimed, Peltekis evidences waste plastics are known to include HDPE, PET, PP, PS, etc for pyrolysis (see title, abstract, [0057]), Yoshida teaches known plastics waste include PVC, LDPE, HDPE, PP, PS, etc (see C4:L4-22).
However Jeon does not teach wherein the heating coils are controlled wherein the gasification chamber predetermined temperature range is from 380 to 440 deg C, nor wherein the decomposing reaction chamber is from 80 to 140 deg C, nor the usable fuel comprising dioxin, benzene, octane, methane, ethane, propane, and butane as claimed.
Yoshida teaches as system for melting, decomposing and gasifying by dry-distillation rubber and plastic wastes (see title, abstract); Yoshida teaches wherein the components are dry distilled via gasification in duct 2, and heated via element heater 4 with heat controller 24 where temperature is 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the system of Jeon to include control of the electrical heaters in the system of Jeon with the temperature ranges and control system of the system of Yoshida to allow the system to operate in response to changing feedstock and obtain optimum temperature ranges based upon the changing feedstocks of waste plastics fed to the system of Jeon as taught by Yoshida. Furthermore the known ranges of light, middle and heavy fractions suggested by Yoshida are well known to include methane, ethane, propane, butane and octanes as claimed.
With regard to claim 2, Yoshida teaches the gasification/decomposition sections are independently arranged (see Yoshida Fig 2) while Jeon teaches a continuous construction (see Fig 1), and therefore the skilled artisan would understand that the construction of the system could be modified for separate construction or continuous construction as a design choice.
With regard to claim 3, Jeon, as set forth above teaches said reaction unit 120 is an integral container 121 and said reaction chamber thereof has a lower space portion as said gasification chamber 121 and an upper space portion as said decomposing reaction chamber 122 upper gas space (see Figs 1-6, C7:L30-61).
With regard to claims 4-5, both Jeon and Yoshida, as set forth above, teaches the heating unit in parts, with separately controlled heating unit for gasification chamber and separately controlled heating unit for decomposition module.
.
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 8,581,015) taken in combination with Yoshida et al (US 4,208,252) and with/without evidence from Peltekis et al (US 2019/0275486) as applied above and further in combination with Cheng (US 2003/0050519).
With regard to claims 14-17, Jeon further teaches filtering unit 150 to filter via filter body 151 impurities from the oil, however Jeon does not teach the presence of filtration unit operatively connected between reaction unit and said condensation unit to filter impurities from the one or more decomposed products collected from said reaction unit.
Cheng teaches a system for plastics decomposition for making fuels (see title, abstract), Cheng teaches the system comprises cracking raw plastic wastes in reactor 10, filtering gases in filter tower 14 to remove impurities such as particle and ash to avoid impurities blocking downstream equipment, and fractionating the gases (see Figs 1-2, [0011-0014]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Jeon to include filter before the condensation portion of Jeon motivated to remove impurities such as particle and ash to avoid impurities blocking downstream equipment as taught by Cheng in the system of Jeon.
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regard to claims 6-8, Jeon (US 8,581,015) is regarded as the closest relevant prior art. Jeon teaches a system 100 for returning waste plastics to oil via pyrolysis decomposition, the waste plastics being produced by polymerized petroleum product (see title, abstract, C1:L11-32, Figs 1-6), the system 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boonsawat (US 2018/0142164) teaches a plastic waste recycling system. Drennen et al (US 11,168,259 and US 11,162,030) teacher rubber waste thermal degradation systems. Price et al (US .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.